 1   Marcos E. Garciaacosta
     Marcos E. Garciaacosta Law Group, PLLC.
 2
     2875 W. Ray Rd. Suite 6-108
 3   Chandler, AZ 85224
     Bar # 032321
 4   Marcos.e.garciaacosta@gmail.com
 5   602-317-0035
     Attorney for Creditors Jesus Sergio Paez
 6   and Legal Business Global
 7

 8                 IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF ARIZONA
 9
10   In re:
                                                 Chapter 7 Proceeding
11   ROBERTO AMADOR TORRES
     fdba EL PUEBLO FOODS                        Case No.: 2:21-bk-01404-DPC
12   aka ROBERT AMADOR TORRES,
13

14                         Debtor,                      NOTICE OF HEARING
     _____________________________________       ON MOTION FOR EXTENSION
15   JESUS SERGIO PAEZ; MARCOS                   OF TIME TO FILE COMPLAINT
     EDUARDO GARCIAACOSTA LAW                    OBJECTING    TO     DEBTOR’S
16                                               DISCHARGE - 11 U.S. CODE § 727
     GROUP      dba   LEGAL      BUSINESS
17   GLOBAL
                           Movants,
18   v.                                           Date: Tuesday, August 3, 2021
                                                  Time: 10:00 a.m.
19
     ROBERTO AMADOR TORRES
     fdba EL PUEBLO FOODS                         Via Zoom Video Conference
20
     aka ROBERT AMADOR TORRES,                    See Zoomgov information below.
21
                                                      (Honorable Daniel P. Collins)
22                            Respondents.
23
              NOTICE IS HEREBY GIVEN that on June 7, 2021 Creditors Jesus Sergio Paez
24
     and Legal Business Global filed and served a Motion For An Extension Of Time To File
25
     Complaint Objecting To Debtor’s Discharge - 11 U.S. CODE § 727 .[DE # 34].
26
              NOTICE IS FURTHER GIVEN THAT a hearing on the Motion is set to be
27
     heard on Tuesday, August 3, 2021 at 10:00 a.m. by the Honorable Daniel P. Collins,
28


 Case 2:21-bk-01404-DPC                       1
                             Doc 35 Filed 07/14/21 Entered 07/14/21 17:20:34      Desc
                             Main Document    Page 1 of 5
 1       United States Bankruptcy Judge, at the United States Bankruptcy Court located at 230
 2       North First Avenue, Phoenix, Arizona 85003.
 3
     `          NOTICE IS FURTHER GIVEN THAT the aforementioned hearing will be
 4
         held via zoom video conference. See the zoomgov access information below/ next page.
 5

 6              NOTICE IS FURTHER GIVEN pursuant to Local BK Rule 9013-1(j) (1) that:
 7           The relief requested is an extension of the time in which to file an adversary

 8              complaint objecting to the Debtor’s discharge until after the conclusion of the

 9              negotiations between the Chapter 7 Trustee and the Debtor and other parties holding
                property of the Debtor;
10

11           The deadline to file a response or objection to the Motion is July 29, 2021;
12
             Any response or objection must be filed with the Court and served on Movants at
13

14                     Marcos E. Garciaacosta Law Group, PLLC
15                     2875 W. Ray Rd. Suite 6-108
                       Chandler, AZ 85224
16
                       Marcos.e.garciaacosta@gmail.com
17                     602-317-0035
                       Attorney for Creditors Jesus Sergio Paez and Legal Business Global
18

19
                NOTICE IS FURTHER GIVEN pursuant to Local BK Rule 9013-1(j) (2) that
20
         the Court may vacate the hearing and grant the relief requested if no timely objection is
21       served and filed.
22

23

24

25

26

27

28


 Case 2:21-bk-01404-DPC                            2
                                  Doc 35 Filed 07/14/21 Entered 07/14/21 17:20:34        Desc
                                  Main Document    Page 2 of 5
 1                                        Join ZoomGov Meeting
 2       https://www.zoomgov.com/j/1609440653?pwd=YkRHR3laemJLSXZ5Tm9Ka09zWklOQ
 3       T09
     `
 4             Meeting ID: 160 944 0653
 5             Passcode:343726
 6
         One tap mobile
 7
               +16692545252,,1609440653#,,,,*343726# US (San Jose)
 8
               +16692161590,,1609440653#,,,,*343726# US (San Jose)
 9
10
         Dial by your location
11
             +1 669 254 5252 US (San Jose)
12
             +1 669 216 1590 US (San Jose)
13
             +1 646 828 7666 US (New York)
14

15           +1 551 285 1373 US

16             Meeting ID: 160 944 0653

17             Passcode: 343726
18             Find your local number: https://www.zoomgov.com/u/aeGMUpKz5l
19

20       Join by SIP

21             1609440653@sip.zoomgov.com
22

23       Join by H.323

24             161.199.138.10 (US West)

25             161.199.136.10 (US East)
26             Meeting ID: 160 944 0653
27             Passcode: 343726
28


 Case 2:21-bk-01404-DPC                            3
                                  Doc 35 Filed 07/14/21 Entered 07/14/21 17:20:34   Desc
                                  Main Document    Page 3 of 5
 1

 2        Respectfully submitted this 14th day of July, 2021.
 3
     `                                      Marcos E. Garciaacosta Law Group, PLLC.
 4

 5                                          By: /s/ Marcos Eduardo Garciaacosta
                                            Marcos Eduardo Garciaacosta
 6                                          Attorney for Creditors Jesus Sergio Paez
                                            and Legal Business Global
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case 2:21-bk-01404-DPC                     4
                           Doc 35 Filed 07/14/21 Entered 07/14/21 17:20:34         Desc
                           Main Document    Page 4 of 5
 1                                CERTIFICATE OF SERVICE
 2
             I hereby certify that the foregoing was filed with the Clerk of the Court this 14th day
 3
     ` of July, 2021 via ECF and that a copy of the foregoing was served via receipt of the Notice
 4    of Electronic Filing pursuant to Local Rule 9076-1 and via mail or electronic mail,
 5    addressed to the following party:
 6
             ROBERTO AMADOR TORRES
 7
             11036 E STARKEY AVENUE
 8           MESA, AZ 85212
 9           CANDACE E KALLEN, DAVID TAYLOR
10           MY ARIZONA LAWYERS
             1731 W BASELINE RD STE 101
11           MESA, AZ 85202
             480-833-8000
12
             Email: jacqueline@myazlawyers.com, david.taylor@myazlawyers.com
13           Attorneys for Debtor
14           HELEN SANTILLI, MICHAEL P. LANE
15           LANE & NACH, P.C.
             2001 East Campbell Avenue
16           Suite 103
             Phoenix, AZ 85016
17
             602-258-6000
18           Email: michael.lane@lane-nach.com, helen.Santilli@lane-nach.com
             Attorneys for Trustee Lothar Goernitz
19

20           ELIZABETH C. AMOROSI
             OFFICE OF THE U.S. TRUSTEE
21           230 NORTH FIRST AVENUE
             SUITE 204
22
             PHOENIX, AZ 85003
23           Email: Elizabeth.C.Amorosi@usdoj.gov

24    /s/ Marcos Eduardo Garciaacosta
25

26

27

28


 Case 2:21-bk-01404-DPC                         5
                               Doc 35 Filed 07/14/21 Entered 07/14/21 17:20:34           Desc
                               Main Document    Page 5 of 5
